Roe, J.
(dissenting) — I dissent. The majority recognizes that there was a violation of the rule and cases cited in its opinion, but holds it would be a useless act to return the defendant for the exercise of his right of allocution given to him by the law.
The court merely inquired if there was legal cause. The inquiry was incorrect and it produced the error. Allocution presumably serves a purpose. We do not know what the defendant might say in an expression of repentance, remorse, or determination for self-rehabilitation, or any other matter relevant to sentencing. These are usually outside the legal facts of the case. We should not prejudge that the effect of allocution in this case would be nil.
Even if there would be no change in the ultimate result in this case, yet this dissent would preserve us from setting a precedent contrary to CrR 7.1(a)(1).
Reconsideration denied April 3, 1980.
Review granted by Supreme Court June 6, 1980.